Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 August 12, 2008 Date of Report (Date of earliest event Reported) L & L INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) NEVADA 000-32505 91-2103949 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 130 Andover Park East, Suite 101, Seattle WA 98188 (Address of principal executive offices) (Zip Code) (206) 264-8065 Registrants Telephone Number, Including Area Code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 1  Registrant's Business and Operations The acquisition of 60% majority equity interest of the 2 coal mines, DaPuAn Coal Mine (DaPuAn mine) and SuTsong Coal Mine (SuTsong mine) was filed with the SEC in June of 2008. In compliance with the acquisition agreement, the Registrant starts to consolidate the coal mines operations on May 1, 2008, thus increases its sales and profit. See below. Section 2  Financial Information Following the US accounting standards (US GAAP), independent audits on the pre-acquisition financial conditions of these 2 coal mines were conducted. On August 10, 2008, independent auditors released its six audit reports on the 2 mines. See below. These audited financial statements conducted under Chinese GAAP, were adjusted to the US GAAP, giving a fair and reasonable financial disclosure of the two mines financial conditions which can be used as a reasonable basis to project future sales and profits of the two mines. The six audit reports include three periods, a) 4 months of operations ended on April 30, 2008 (the acquisition date), b) 12 months operations ended on December 31, 2007, and c) 12 months operations ended on December 31, 2006 for both DaPuAn mine and SuTsong mine. See six attachments for the audit reports below. Section 3  Securities and Trading Markets N/A Section 4  Matters Related to Accountants and Financial Statements N/A Section 5  Corporate Governance and Management N/A Section 6  Asset-backed Securities N/A Section 7  Regulation FD N/A Section 8  Other Events N/A Section 9  Financial Statements and Exhibits N/A SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. L & L INTERNATIONAL HOLDINGS, INC. By: /S/ Paul Lee Date:August 12,2008 Paul Lee, Chairman Attachment 1, DaPuAn mine - 4 months of operation ended on April 30, 2008 Yunnan Pinyun Auditing CPA Firm 12 Jiaolin Road, Kunming, Yunnan, China (871)- 4008-110 Auditing Report To the shareholders of DaPuAn Coal Mine (the Mine): We have audited the attached balance sheet of DaPuAn Coal Mine. (the Mine) as of April 30, 2008 and the profit and loss statement, cash flow statement for 4 months ended 2008, and a summary of significant accounting policies and other explanatory notes. 1. Managements Responsibility for the Financial Statements The management is responsible for the preparation and fair presentation of these financial statements in accordance with the Accounting Standards for Business Enterprises and China Accounting System for Small Business Enterprises. This responsibility includes: (i) designing, implementing and maintaining internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error; (ii) selecting and applying appropriate accounting policies; and (iii) making accounting estimates that are reasonable in the circumstances. 2. Auditors Responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the Standards on Auditing for Certified Public Accountants. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditors judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entitys preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entitys internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. 3. Opinion In our opinion, the financial statements give a true and fair view of the financial position of the Mine as of 31 December 2008 and of its financial performance and its cash flows for the year then ended in accordance with the Accounting Standards for Business Enterprises and China Accounting System for Small Business Enterprises. Yunnan Pinyun Auditing CPA Firm Kunming. P.R. China Certified Public Accountant By: /S/ Xu QiaoYu By: /S/ (Li JiaWen) Date: August 10, 2008 DaPuAn Coal Mine BALANCE SHEETS As of April 30, 2008 4/30/2008 12/31/2007 4/30/2008 12/31/2007 Audited Audited Audited Audited In RMB In RMB In USD In USD ASSETS CURRENT ASSETS: Cash 2,910,296 549,509 $415,757 $75,275 Accounts receivable 4,111,032 2,132,778 587,290 292,161 Other receivable 22,579,747 13,536,928 3,225,678 1,854,374 Inventories 1,799,323 998,032 257,046 136,717 Total current assets 31,400,398 17,217,247 4,485,771 2,358,527 Fixed Assets, at cost 25,145,799 24,536,134 3,592,257 3,361,114 Less: Accumulated Depreciation Fixed Asset, net 22,541,307 22,593,967 3,220,187 3,095,064 Intangible Asset* 9,000,000 9,000,000 1,285,714 1,232,877 Total long term assets 31,541,307 31,593,967 4,505,901 4,327,941 TOTAL ASSETS 62,941,705 48,811,214 8,991,672 6,686,468 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable 367,185 0 52,455 0 Other Payables 2,732,016 1,068,812 390,288 146,413 Wages Payables 187,635 670,815 26,805 91,892 Welfare Payables 0 279,046 0 38,225 Taxes payable 2,108,550 483,506 301,221 66,234 Other Liabilities 86,024 17,211 12,289 2,358 Total current liabilities 5,481,410 2,519,390 783,059 345,122 LONG TERM LIABILITIES: 0 0 0 0 TOTAL LIABILITIES 5,481,410 2,519,390 783,059 345,122 STOCKHOLDER'S EQUITY: Paid-in Capital 9,000,000 9,000,000 1,285,714 1,232,877 Retained Earnings 48,460,295 37,291,824 6,922,899 5,108,469 Total stockholders' equity 57,460,295 46,291,824 8,208,614 6,341,346 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY 62,941,705 48,811,214 $8,991,672 $6,686,468 DaPuAn Coal Mine Statements of Income For 4 months ended 4/30/2008 4/30/2008 12/31/2007 4/30/2008 12/31/2007 Audited Audited Audited Audited In RMB In RMB In USD In USD Revenue 29,439,475 58,246,024 $4,205,639 $7,978,907 Cost of Goods Sold 14,567,202 29,526,560 2,081,029 4,044,734 Gross profit 14,872,273 28,719,464 2,124,610 3,934,173 OPERATING COSTS AND EXPENSES: Operational costs 1,601,728 2,430,256 228,818 332,912 Selling / General and administrative expenses* 2,061,334 4,526,167 294,476 620,023 Total operating expenses 3,663,062 6,956,423 523,295 952,935 OTHER EXPENSES/(INCOME): Interest Expense / (income) (612) (1,813) (87) (248) Other Expenses / (income) 41,351 439,887 5,907 60,258 Total other expenses/(income) 40,739 438,074 5,820 60,010 INCOME/(LOSS) BEFORE INCOME TAXES 11,168,472 21,324,967 1,595,496 2,921,228 LESS PROVISION FOR INCOME TAXES 0 0 0 0 INCOME AFTER INCOME TAXES 11,168,472 21,324,967 1,595,496 2,921,228 NET INCOME 11,168,472 21,324,967 $1,595,496 $2,921,228 DaPuAn Coal Mine Statements of Cash Flow For 4 months of 2008 4/30/2008 12/31/2007 4/30/2008 12/31/2007 Audited Audited Audited Audited In RMB In RMB In USD In USD CASH FLOWS FROM OPERATING ACTIVITIES: Net income* 11,168,472 21,324,967 $1,595,496 $2,921,228 Adjustments to reconcile net income to net cash Provided by (used in) operating activities: Depreciation 662,326 1,941,684 94,618 265,984 Amortization 0 0 0 0 Changes in assets and liabilities (net of business acquisition): Accounts receivable (11,021,074) (11,445,204) (1,574,439) (1,567,836) Inventory (801,291) (403,628) (114,470) (55,292) Accounts payable 2,962,020 (236,145) 423,146 (32,349) Others 0 (2,895,205) 0 (396,603) Net cash (used in)/provided by operating activities 2,970,453 8,286,469 424,350 1,135,133 CASH FLOWS FROM INVESTING ACTIVITIES: Fixed Assets/Intangible Assets Purchases & Other investment (609,665) (10,960,123) (87,095) (1,501,387) Net cash (used in)/provided by investing activities (609,665) (10,960,123) (87,095) (1,501,387) CASH FLOWS FROM FINANCING ACTIVITIES: 0 0 0 0 Net cash (used in)/provided by financing activities 0 0 0 0 INCREASE IN CASH 2,360,788 (2,673,654) $337,255 CASH, BEGINNING OF YEAR 549,508 3,223,162 $78,501 $441,529 CASH, END OF PERIOD 2,910,296 549,508 $415,757 $75,275 The DaPuAn Coal Mine Footnotes to the Audited Financial Statements For the 4 moths ended 4/30/2008 This footnote is an integral part of the audited report. I. General The DaPuAn Mine (the Mine) is located at longitude 103°5816 - 103°5902, latitude 24°5754 - 24°5734. The Mine area is covering 0.7072 Sq KM in ShuBe Township, ShiTong county of Yunnan Province, China. The Mine started its exploration in 1992, and started production in 1993. It is current operation is 90,000 tons per year with approx. 360 employees of which 30 staff are administrative personnel. The mining permit is valid to July of 2011. The ownership of the Mine belongs to one individual. Its operating permit number is 5303232000125, with the scope of mine excavation underground. The Mine producing different kinds of coals, including primarily coking coal (is mainly used to process cokes for steel making) and smoking coal (is mainly used for power plant.) Coal has greater market demands than coal supply, under the current coal market conditions in China, causing continuing coal price increases. Relevant coal mine data is tabled as below, Reserved coal ( Total Reserve Excavation Reserve Coal # tons
